NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                       MOTION AND, IF FILED, DETERMINED


                                                 IN THE DISTRICT COURT OF APPEAL
                                                 OF FLORIDA
                                                 SECOND DISTRICT



DANIEL STEPHEN SMITH,                            )
                                                 )
               Petitioner,                       )
                                                 )
v.                                               )      Case No. 2D18-4450
                                                 )
STATE OF FLORIDA,                                )
                                                 )
               Respondent.                       )
                                                 )

Opinion filed June 26, 2019.

Petition for Writ of Certiorari to the Circuit
Court for Hillsborough County; Barbara
Twine Thomas, Judge.

William Franchi of Franchi Law, PLLC,
Tampa, for Petitioner.

Ashley Moody, Attorney General,
Tallahassee, and Peter Koclanes,
Assistant Attorney General, Tampa,
for Respondent.



PER CURIAM.


               Denied.


NORTHCUTT, KELLY, and KHOUZAM, JJ., Concur.